               Case 3:14-cr-00369-W Document 97 Filed 08/13/20 PageID.357 Page 1 of 3




 1
 2
 3
 4

 5
 6

 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   II UNITED STATES OF AMERICA,                             Case No.: 14-CR-0369-W
12                                           Plaintiff,
                                                              ORDER DENYING MOTION TO
13 II     V.                                                  REDUCE SENTENCE
14 II TYRELL LEWIS,
15   11                                    Defendant.
16
17                On March 16, 2015, this Court sentenced Defendant Tyrell Lewis to a mandatory
18   11   minimum of 10 years' imprisonment for transportation of a minor to engage in
19 II prostitution in violation of 18 U.S.C. § 2423(a). Defendant now moves for a reduction in
20 II sentence under 18 U.S.C. § 3582(c)(l)(A), or time served with home confinement as a
21   11   condition of supervision in the alternative, arguing that his asthma and pernicious anemia
22   11   make him particularly vulnerable to becoming seriously ill from COVID-19.
23 II             18 U.S.C. § 3582(c) provides that a defendant may bring a motion only after he has
24 II"fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons" to
25
26                                                        1
                                                                                         14-CR-0369-W
27
28
             Case 3:14-cr-00369-W Document 97 Filed 08/13/20 PageID.358 Page 2 of 3




 1   11   bring a motion on his behalf. Defendant has satisfied the exhaustion requirement and the
 2 II Court has jurisdiction and for the reasons below DENIES Defendant's motion.
 3 II           Under 18 U.S.C. § 3582(c)(l)(A), a court may reduce a defendant's term of
 4 II imprisonment "after considering the factors set forth in [18 U.S.C. § 3553(a)]" if the

 5   11   court finds that "extraordinary and compelling reasons warrant such a reduction" and
 6 II"such a reduction is consistent with applicable policy statements issued by the Sentencing
 7 II Commission." The United States Sentencing Commission ("USSG") recognizes that
 8   11   certain medical conditions may constitute an "extraordinary and compelling reason"
 9 II warranting a reduction in sentenced under§ 3582. See USSG § lBl.13. However,
10 II application note l(A) limits a reduction for medical conditions to "terminal illness" or if
11   11   the defendant is:
12                     (I) suffering from a serious physical or medical condition,
13                     (II) suffering from a serious functional or cognitive impairment, or
14                     (III) experiencing deteriorating physical or mental health because of
15                     the aging process,
16              that substantially diminishes the ability of the defendant to provide self-care
17              within the environment of a correctional facility and from which he or she is
18              not expected to recover.
19 IIU.S.S.G. § lBl.13, cmt. n.l(A)(i)-(ii).
20              Defendant's medical ailments do not meet these limitations. Neither of
21   11   Defendant's asserted conditions are terminal. In fact, both conditions are either resolved
22 II or well managed. Defendant's Bureau of Prisons medical records indicate that he has not
23 II suffered a recurrence of his childhood asthma during his 6.5 years of incarceration. As of
2411 June 18, 2020, Defendant's "Vitamin B12 deficiency anemia" is "well treated with B12
25
26                                                     2
                                                                                           14-CR-0369-W
27
28
             Case 3:14-cr-00369-W Document 97 Filed 08/13/20 PageID.359 Page 3 of 3




 1 II injections every 4 weeks" and appears to be abating. See Gov. Ex. 3 at 11. Neither of
 2   11 these    conditions present any impediment to Defendant's ability to provide self-care in the
 3   11   institution.
 4 II            Nor are either of Defendant's conditions identified by the Center for Disease
 5 II Control as increasing a person's risk for developing serious illness from COVID-19. The
 6   11   CDC recently revised its assessment of people with "moderate-to-severe" asthma from
 7 II "are at increased risk" for severe illness to the lower tier of "might be at an increased
 8   11 risk."   Evening assuming Defendant currently suffers from asthma, there is no basis to
 9 II characterize it as "moderate-to-severe." The mere potential to contract COVID-19,
10   11 which    threatens every non-immune person in the country, does not alone provide a basis
11   11   for a sentence reduction. The facility where Defendant is housed has not reported any
12 II Covid-19 deaths and the Bureau of Prisons has a lengthy and detailed protocol addressing
13   11   social distancing, hygienic and cleaning protocols, and the quarantining and treatment of
14   11   symptomatic inmates.
15   11          Therefore, Defendant is not eligible for a sentence reduction due to extraordinary
16 II and compelling reasons based upon the USSG policy statement. Defendant's alternative
17   11 request    for a time served sentence followed by home incarceration as a condition of
18        supervision is also denied based on the foregoing.
19               IT IS SO ORDERED.
20
21        Dated: August 13, 2020
22
23                                                      n. Tho s.
24                                                    United States District Judge

25
26                                                     3
                                                                                          14-CR-0369-W
27
28
